IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joel Allen                                :
                                          :
             v.                           : No. 1253 C.D. 2017
                                          :
City of Philadelphia and Lt. Daniel       :
McCann,                                   :
                    Appellants            :

                                      ORDER

              NOW, June 3, 2019, having considered appellee’s application for

reargument and appellants’ answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge